office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b04 tperry postu-149128-04 uilc date december to ron rivelli se s cas sp pp p chief partnerships trusts and international team juan santiago se s cas sp pp p from robert w lorence jr senior counsel cc intl br subject deductions related to u s real_property interests this chief_counsel_advice responds to your request for assistance concerning the deductibility of real_estate tax interest on a real_estate mortgage and other carrying charges paid during the taxable_year when a u s real_property interest usrpi is sold under the foreign_investment_in_real_property_tax_act firpta this advice may not be used or cited as precedent issue sec_1 whether a nonresident_alien or a foreign_corporation may make an election under sec_871 or sec_882 of the internal_revenue_code for a taxable_year in which the taxpayer derives no income from u s real_property other than gain from the sale of the usrpi whether a nonresident_alien or foreign_corporation is entitled to claim deductions for real_estate tax interest on a real_estate mortgage and other carrying charges paid during the taxable_year when a usrpi is sold under firpta should the service use deficiency procedures or math error summary procedures to deny any deductions postu-149128-04 conclusion sec_1 no a nonresident_alien or foreign_corporation may not make an election under sec_871 or sec_882 for a taxable_year in which the taxpayer derives no income from u s real_property other than gain from the sale of the usrpi because sec_897 treats gain from the sale of a usrpi as effectively_connected_income yes a nonresident_alien or foreign_corporation is entitled to claim deductions that is attributable to income that is treated as effectively connected with the conduct_of_a_trade_or_business within the united_states under sec_897 deficiency procedures should be used facts according to your request for assistance you conducted a random sample of six forms 1120-f and discovered that several foreign_corporations had filed initial and final u s income_tax returns reporting the sale of usrpis owned by the taxpayers the only activities reported on these returns were sales of u s real_property interests on the two returns provided to us deductions were taken for real_estate_taxes and state taxes incurred during the taxable_year of the sale your research showed that no other income_tax returns were filed under the foreign corporations’ tax identification numbers the foreign_corporations had purchased the u s real_property prior to the year of the sale but reported no previous activity law and analysis issue is a sec_871 or sec_881 election permitted for the tax_year when no income other than gain from sale of usrpi is recognized sec_871 and sec_881 of the internal_revenue_code the code generally provide that nonresident_alien individuals and foreign_corporations are subject_to a percent tax on certain types of income including interest other than original_issue_discount as defined in sec_1273 dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income to the extent income is from sources within the united_states and is not effectively connected with the conduct_of_a_trade_or_business within the united_states sec_871 and sec_882 provide in part that a nonresident_alien_individual or foreign_corporation engaged_in_a_trade_or_business_within_the_united_states during the taxable_year shall be taxed at graduated rates as provided in sec_1 or of the code on taxable_income which is effectively connected with the conduct_of_a_trade_or_business within the united_states deductions are generally allowed to a nonresident postu-149128-04 alien individual or foreign_corporation to the extent they are connected with income that is effectively connected with the conduct of a u s trade_or_business sec_873 and sec_882 sec_871 and sec_882 provide that a nonresident_alien_individual or foreign_corporation which during the taxable_year derives any income from real_property held_for_the_production_of_income and located in the united_states or from any interest in such real_property and which is not otherwise treated as income which is effectively connected with the conduct_of_a_trade_or_business within the united_states may elect for such taxable_year to treat all such income as income which is effectively connected with the conduct_of_a_trade_or_business within the united_states in such a case such income shall be taxable as provided in sec_871 and sec_882 whether or not such individual or corporation is engaged_in_a_trade_or_business_within_the_united_states during the taxable_year elections under sec_871 and sec_882 apply only with respect to income that would not be treated as effectively_connected_income but for this subsection see sec_871 and sec_882 and sec_1_871-10 sec_897 provides that gain_or_loss of a nonresident_alien_individual or a foreign_corporation from the disposition of a usrpi shall be taken into account under sec_871 in the case of a nonresident_alien_individual or under sec_882 in the case of a foreign_corporation as if the taxpayer were engaged_in_a_trade_or_business_within_the_united_states during the taxable_year and as if such gain_or_loss were effectively connected with such trade_or_business because sec_897 treats gain from sale of a usrpi as effectively_connected_income the election cannot be made with regard to that income in this case because there appears to be only sec_897 income the election cannot be made if the taxpayers had other income such as rental income from the property for the year of the sale or for the prior tax years the election could have been made for the taxable_year of the income and would have remained in effect for all subsequent taxable years for the taxpayers at hand returns were not filed for prior years so presumably income was not generated for those years while taxpayers presumably had expenses such as real_estate tax and interest for the prior taxable years without income the election could not be made issue can deductions for real_estate tax interest on a real_estate mortgage and other carrying charges reduce income from the sale of a usrpi under sec_897 sec_873 and sec_882 provide that in the case of a nonresident_alien_individual or foreign_corporation deductions shall be allowed for purposes of sec_871 and sec_882 only to the extent that they are connected with income which is effectively connected with the conduct_of_a_trade_or_business within the united_states under sec_873 the following deductions are allowed to a nonresident_alien_individual whether or not the income is effectively connected to a u s trade_or_business casualty or theft losses under sec_165 charitable deductions under sec_170 and personal exemptions under sec_151 in the case of foreign postu-149128-04 because sec_897 gain is treated as effectively_connected_income expenses otherwise deductible that are connected to effectively_connected_income are permitted to be deducted by the taxpayer for example real_estate_taxes interest maintenance and repairs and insurance expenses_incurred with respect to the usrpi would be deductible for the taxable_year the sec_897 gain was recognized a foreign_corporation or nonresident_alien_individual is permitted to claim otherwise allowable deductions only if a timely and accurate u s income_tax return is filed see sec_882 and sec_874 if the current taxable_year is the first taxable_year that a return is required to be filed the return must be filed within months of the due_date for filing the return in the case of a nonresident_alien or within months of the due_date for filing the return in the case of a foreign_corporation see sec_1_874-1 and sec_1_882-4 these deadlines can be waived by the commissioner in rare and unusual circumstances upon a showing of good cause by the taxpayer if a foreign_corporation recognizes effectively_connected_income from the sale of a usrpi under sec_897 the foreign_corporation may be subject_to the branch_profits_tax under sec_884 on such income see sec_1_884-1 the branch_profits_tax imposes an additional rate_of_tax unless reduced by treaty on effectively_connected_income that is deemed repatriated from the united_states however there is an exception to the branch_profits_tax for the taxable_year when the foreign_corporation completely terminates its u s trade_or_business see sec_1_884-2t on the two returns provided to us the taxpayers reported a complete termination we coordinated this issue with the office of associate chief_counsel procedure of their u s trade_or_business by virtue of the disposition of their usrpis see form 1120-f section iii as a result the branch_profits_tax would not apply issue whether deficiency proceedings or math error summary proceeding should be used to deny any deductions and administration and it has advised that deficiency proceedings should be used sec_6213 imposes certain restrictions on the assessment of deficiencies sec_6213 provides in relevant part that if the taxpayer is notified that on account of a mathematical_or_clerical_error appearing on the return an amount of tax in excess of that shown on the return is due and that an assessment of the tax has been or will be made on the basis of what would have been the correct amount of tax but for the mathematical_or_clerical_error such notice shall not be considered as a notice_of_deficiency and the taxpayer shall have no right to file a petition with the tax_court operations charitable deductions under sec_170 are allowed whether or not the income is effectively connected with a u s trade_or_business see sec_882 postu-149128-04 based on such notice nor shall such assessment or collection be prohibited each notice under this paragraph shall set forth the error alleged and an explanation thereof sec_6213 defines mathematical_or_clerical_error and enumerates exceptions to the general_rule where deficiency procedures need not be used before assessment of the tax unless one of those specific situations applies deficiency procedures must be followed if the service were to challenge a deduction as not otherwise being allowable under the code or of a type that is not attributable to effectively_connected_income from the disposition of the usrpi then none of these thirteen scenarios would apply therefore the service would need to use deficiency procedures in each of the scenarios provided the questions about the deductions pertain to specifics about the deductions being claimed and their relation to gain from the disposition of a usrpi when there are questions like that summary_assessment proceedings cannot be used the rule_of thumb for math error is whether the error can the thirteen exceptions are a an error in addition subtraction multiplication or division shown on any return b an incorrect use of any table if the incorrect use is apparent from the existence of other information on the return c an entry on a return of an item which is inconsistent with another entry of the same or another item on the return d an omission of information which is required to be supplied on the return to substantiate an entry on the return e an entry on a return of a deduction or credit in an amount that exceeds a statutory limit if the limit is expressed as i a specified monetary amount or ii as a percentage ratio or fraction and if the items entering into the application of such limit appear on such return f an omission of a correct taxpayer_identification_number tin required under sec_32 relating to earned_income_credit to be included on a return g an entry on a return claiming the credit under sec_32 with respect to net_earnings_from_self-employment described in sec_32 to the extent self-employment_tax on the earnings has not been paid h an omission of a correct tin required under sec_21 relating to expenses for household and dependent care necessary for gainful employment or sec_151 relating to allowance of deductions for personal exemptions i an omission of a correct tin required under sec_24 relating to child_tax_credit to be included on a return j an omission of a correct tin required under sec_25a relating to higher education tuition and related expenses to be included on a return k an omission of information required by sec_32 relating to taxpayers making improper prior claims of earned_income_credit l the inclusion on a return of a tin required to be included on the return if i such tin is of an individual whose age affects the amount of the credit under such section and ii the computation of the credit on the return reflects the treatment of such individual as being of an age different from the individual’s age based on such tin and m the entry on the return claiming the credit under sec_32 with respect to a child if according to the federal case registry of child_support orders established under sec_453 of the social_security act the taxpayer is a noncustodial_parent of such child postu-149128-04 be determined from the face of the return only if there is any question about the intent of the taxpayer deficiency proceedings must be used this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call tracy perry at if you have any further questions
